Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 10, 2020

                                      No. 04-18-00906-CV

                          AMERICAN ASSURANCE COMPANY,
                                     Appellant

                                                v.

        Noela DE LOS SANTOS, Individually and as next friend of Kimberly A. Ruiz,
                                    Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 06-11-45222-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        On December 23, 2019, this court denied Appellant’s and Appellees’ motions for
rehearing. A motion for en banc reconsideration was due on January 7, 2020. See TEX. R. APP.
P. 49.1
       Before the due date, Appellees filed a motion for extension of time to file a motion for en
banc reconsideration.
    The motion for extension of time to file a motion for en banc reconsideration is
GRANTED. The motion for en banc reconsideration is due on February 6, 2020.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2020.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court